Citation Nr: 0428173	
Decision Date: 10/13/04    Archive Date: 10/19/04

DOCKET NO.  03-11 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an effective date earlier than April 20, 1999, 
for the assignment of a total disability based on 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael F. Bradican


INTRODUCTION

The veteran served on active duty from January 1963 to 
January 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 decision of the Oakland, 
California Regional Office (RO) of the Department of Veterans 
Affairs (VA) which denied entitlement to an effective date 
earlier than April 20, 1999 for TDIU.

The Board acknowledges that the veteran moved to have his 
case advanced on docket.  As that request was received at the 
same time the claim was being adjudicated the motion is moot. 


FINDINGS OF FACT

1.  In a February 1996 rating decision service connection for 
bipolar disorder was denied.  On February 23, 1996 the 
veteran was mailed notice of the RO's decision and given his 
appellate rights.

2.  The veteran failed to enter a notice of disagreement, or 
to perfect an appeal to the denial of service connection for 
bipolar disorder.  The February 1996 rating decision is 
final.

3.  In a March 2001 rating decision, the RO granted a 70 
percent rating for PTSD and entitlement to a TDIU, each 
effective from April 20, 1999.

4.  The RO's failure to retrieve Social Security Records in 
conjunction with the September 1993, August 1995, and 
February 1996 rating decisions does not constitute clear and 
unmistakable error (CUE).

5.  The facts as they were known at the time of the September 
1993, August 1995, and February 1996 rating decisions, were 
reasonable exercises of rating judgment.

6.  The statutory and regulatory provisions extant at the 
time of the September 1993, August 1995, and February 1996 
rating decisions, were correctly applied and it has not been 
shown otherwise

CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than April 20, 
1999, for assignment of a TDIU, have not been met.  38 
U.S.C.A. §§ 5107, 5110 (West 2002); 38 C.F.R. § 3.400 (2003); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 

2.  The September 1993, August 1995, and February 1996 rating 
decisions were not CUE.  38 U.S.C.A. § 5109A, 7105 (West 
2002); 38 C.F.R. § 3.105(a) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Earlier effective date for TDIU based on effective date of 
PTSD rating.

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096, now codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), which, among other changes, 
expanded the notification and duty to assist obligations owed 
to claimants.  This claim was denied because the veteran did 
not meet the statutory threshold for an earlier effective 
date.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  Therefore, 
because the decision is mandated by a failure to meet a basic 
prerequisite, the Board is entitled to go forward with 
adjudication of the claims regardless of whether or not the 
record shows adequate notice and assistance as required by 
the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A; Mason v. Principi, 
16 Vet. App. 129, 132 (2002).  Indeed, VAOPGCPREC 8-03; 69 
Fed.Reg. 25180 (2004) holds that if VA receives a notice of 
disagreement that raises a new issue, and if VA had 
previously provided notice then VA has no obligation to 
provide notice of the information and evidence necessary to 
substantiate this newly raised issue. 

Here the veteran received an appropriate notice on the claim 
for a total rating based on individual unemployability in May 
1999.  That claim was granted in June 2002, and a notice of 
disagreement was filed in response.  As the Board is bound by 
the opinion of the General Counsel, 38 U.S.C.A. § 7104, no 
new notice under the VCAA is required.

The Board notes that if a veteran files a claim for an 
increased rating with VA, and the claim is disallowed, he has 
the right to appeal that disallowance to the Board.  See 38 
U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. §§ 20.200, 
20.201, 20.202 (2003).  If the veteran does not perfect an 
appeal in a timely manner, however, the disallowance becomes 
final.  See 38 C.F.R. §§ 20.302(a), 20.1103.

The effective date of an award of increased compensation 
shall be the earliest date as of which it is factually 
ascertainable that the increase in disability had occurred, 
if application is received within one year of such date; 
otherwise, it is the date of receipt of the claim.  38 
U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).

In other words, the effective date of an increased rating is 
the date of ascertainable increase or date of receipt of 
claim, which ever is later under 38 U.S.C.A. § 5110(a) and 38 
C.F.R. § 3.400(o)(1).  If, however, the ascertainable 
increase precedes receipt of the claim, then the effective 
date is the date of the ascertainable increase if the claim 
is received within one year thereof under 38 U.S.C.A. § 
5110(b)(2) and 38 C.F.R. § 3.400(o)(2).  Harper v. Brown, 10 
Vet. App. 125, 126 (1997).

As noted in Harper, 38 U.S.C.A. § 5110(b)(2) (West 1991) and 
38 C.F.R. § 3.400(o)(2) are applicable only where the 
increase precedes the claim.  They are not applicable when a 
claim is filed and the increase in disability is subsequently 
ascertainable.

Thus, the proper analysis is determining the earliest date 
that an increased rating was 'ascertainable' within the 
meaning of 38 U.S.C.A. § 5110(b)(2).  If that increase was 
first ascertainable on a date within one year before receipt 
of the claim for such increase, the effective date should be 
the date of ascertainable increase.  Hazan v. Gober, 10 Vet. 
App. 511, 521 (1997).

On April 20, 1999, the RO received the veteran's most recent 
claim of entitlement to TDIU.  In March 2001, the RO granted 
a TDIU, and an increased evaluation of 70 percent for PTSD, 
both effective from April 20, 1999.  The veteran disagreed 
with this effective date and has perfected his appeal.

In February 1996, the RO denied entitlement to service 
connection for bipolar disorder, cellulitis, residuals of a 
shell fragment wound, and granted entitlement to an earlier 
effective date for service connection for PTSD.  The veteran 
was given notice of this decision on February 23, 1996.  He 
did not enter a notice of disagreement with this rating 
decision within one year.

The representative contends, in essence, that the rating 
decision of February 1996 remains open.  The representative 
contends that because the RO sent the veteran a letter, dated 
February 21, 1997, requesting information regarding treatment 
for PTSD, that deadline to enter a notice of disagreement 
tolled.  The Board disagrees with this interpretation, 
however, it is not necessary to decide the issue.  The 
representative contends that the February 1996 rating 
decision, if still open for appeal, forms a basis of 
entitlement to an earlier effective date for TDIU because the 
RO relied on a medical opinion which impermissibly 
apportioned symptomatology and disability between the 
service-connected PTSD, and non service-connected 
bipolar/mental disorders.  The representative contends that 
all symptomatology related to mental disorders should have 
been attributed to the veteran's service-connected PTSD, 
resulting in an evaluation in excess of 50 percent. 

The Board notes, however, that the issues addressed in the 
February 1996 rating decision did not include the question of 
entitlement to an increased evaluation for PTSD.  That issue 
was decided in a rating decision of August 1995.  The veteran 
expressed disagreement with that decision, however, this 
disagreement was not with the disability evaluation, it was 
with the effective date of the grant of service connection 
for PTSD.  The veteran's disagreement was based on his 
contention that his original claim for service connection for 
bipolar disorder, in November 1992, should have been granted 
because there is a relationship between bipolar disorder and 
PTSD, and VA should have considered this.  

The issues addressed in the February 1996 rating decision 
were entitlement to service connection for bipolar disorder, 
cellulitis, and residuals of a left shoulder shell fragment 
wound.  The decision also addressed the issue of an earlier 
effective date for PTSD.  The RO considered the veteran's 
argument and granted an effective date from November 25, 
1992.  This was a complete grant of benefits sought as to 
this issue.  The representative's contention that the issue 
of entitlement to an increased evaluation for PTSD is still 
open is incorrect, even if the February 1996 rating decision 
is still open, because the question of entitlement to an 
increased rating was not adjudicated in that rating decision.  
It cannot, therefore, serve as a basis for an earlier 
effective date for an increased rating for PTSD.  That issue 
was adjudicated in the August 1995 rating decision and no 
notice of disagreement regarding the percentage of disability 
assigned was received within one year.  38 C.F.R. §§ 20.302, 
20.1103.  Consequently, the effective date for the assignment 
of an increased rating for PTSD may be no earlier than a new 
application - i.e., at some point in time after the final 
August 1995 decision. 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  
That point was when a new application was received on April 
20, 1999, which later resulted in the currently assigned 70 
percent evaluation and the TDIU.   The law provides no basis 
for an effective date prior to April 20, 1999, in light of 
the finality of the August 1995 rating decision and the fact 
that no new application was received between August 1995 and 
April 20, 1999.

As to entitlement to an effective date prior to April 20, 
1999, for assignment of a TDIU, controlling laws provide that 
a TDIU may be assigned when a veteran has one service-
connected disability rated at 60 percent or more, or two or 
more service-connected disabilities with at least one is 
rated at 40 percent or more and he has a combined rating of 
at least 70 percent.  The record must show that the service-
connected disabilities alone result in such impairment of 
mind or body that the average person would be precluded from 
following a substantially gainful occupation.  38 C.F.R. §§ 
3.340, 4.15, 4.16(a).

The earliest date that the veteran met the schedular criteria 
for a TDIU was the date that the 70 percent evaluation for 
his PTSD became effective, April 20, 1999.

Next, the Board notes that provision is made for assigning a 
TDIU, even though the 60/70 percent schedular criteria of 38 
C.F.R. § 4.16(a) are not met, if the veteran is precluded by 
his service- connected disabilities from following a 
substantially gainful occupation.  38 C.F.R. § 4.16(b).  
However, the RO cannot assign a TDIU in such a case; instead, 
the case must be submitted to the Director of the VA 
Compensation and Pension Service for consideration of 
assignment of an extraschedular TDIU evaluation.  Id.

In this case the RO did not submit this case to the Director.  
The Board finds that the RO took this action because the RO 
concluded that the evidence did not establish that the 
veteran was unemployable due solely to PTSD.  While the 
veteran may believe he appealed an earlier rating decision 
and is entitled to an earlier effective date for the grant of 
the 70 percent rating for his PTSD, for the reasons explained 
above, the preponderance of the evidence shows that he did 
not perfect an appeal to either the August 1995 or to the 
February 1996 rating decisions.  As such, those rating 
decisions are final, and the effective date for the 70 
percent rating for PTSD is not earlier than April 20, 1999.  
38 C.F.R. §§ 3.104, 3.400.

Hence, a TDIU could not have been assigned before April 20, 
1999, when the 70 percent evaluation was made effective for 
PTSD.  Therefore, the claim of entitlement to an effective 
date earlier than April 20, 1999, for a TDIU must also be 
denied as a matter of law.  38 U.S.C.A. § 5110; 38 C.F.R. § 
3.400.

Earlier effective date for TDIU based on CUE.

Because the August 1995 and February 1996 rating decisions 
are final there is a bar to an earlier effective date for 
TDIU and an increased evaluation for PTSD in the absence of 
clear and unmistakable error (CUE).  38 U.S.C.A. § 5109A; 38 
C.F.R. § 3.105(a).  The veteran contends that the rating 
decisions regarding PTSD of  September 1993, August 1995, and 
February 1996 rating decisions contain CUE because VA failed 
to retrieve Social Security Administration records which 
showed the veteran was completely disabled.  

Since a question as to the presence or absence of CUE is 
legal in nature its outcome is determined by the 
interpretation and application of the law and regulations 
rather than by consideration of conflicting or disputed 
evidence.  The United States Court of Appeals for Veterans 
Claims (Court) has held that the VCAA does not affect matters 
on appeal when the question is limited to statutory 
interpretation.  See Livesay v. Principi, 15 Vet. App. 165 
(2001) (en banc) (holding that the VCAA is not applicable 
where it could not affect a pending matter and could have no 
application as a matter of law).

Furthermore, CUE is fundamentally different from other VA 
adjudicative actions since a litigant alleging CUE is not 
pursuing a claim for benefits, but rather is collaterally 
attacking a prior final decision.  While CUE, when 
demonstrated, may result in reversal or revision of a final 
decision on a claim for benefits, it is not by itself a claim 
for benefits.  Livesay.  Thus, a "claimant", as defined by 38 
U.S.C.A. § 5100, does not include a person seeking a revision 
of a final decision based upon CUE pursuant to 38 C.F.R. § 
3.105(a).  Consequently, the VCAA is not applicable in the 
present case.
 
An RO decision is final if it is not timely appealed to the 
Board.  38 U.S.C.A. § 7105(a)(b)(1)(c); 38 C.F.R. §§ 
3.104(a), 20.1103 (2003).  Moreover, the decision of a duly 
constituted rating agency is final and binding as to 
conclusions based on evidence on file at that time.  38 
C.F.R. § 3.104(a).

Final RO decisions can be revised only if found to be clearly 
and unmistakably erroneous.  38 U.S.C.A. § 5109A; 38 C.F.R. § 
3.105(a).  Where CUE is shown, the decision involving CUE 
will be reversed and amended, in which case, "the rating or 
other adjudicative decision which constitutes a reversal of a 
prior decision...has the same effect as if the corrected 
decision had been made on the date of the reversed decision"  
38 C.F.R. § 3.105(a).

The Court has propounded a three-pronged test to determine 
whether CUE is present in a prior final determination:

(1) [E]ither the correct facts, as they 
were known at the time, were not before 
the adjudicator (i.e., more than a simple 
disagreement as to how the facts were 
weighed or evaluated) or the statutory or 
regulatory provisions extant at that time 
were incorrectly applied;

(2) the error must be "undebatable" and 
of the sort "which, had it not been made, 
would have manifestly changed the outcome 
at the time it was made"; and

(3) a determination that there was CUE 
must be based on the record and law that 
existed at the time of the prior 
adjudication in question.  

Damrel v. Brown, 6 Vet. App. 242, 245 (1994), quoting Russell 
v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc).

The Court has further stated that a CUE is a very specific 
and a rare kind of "error."  It is the kind of error, of fact 
or of law, that when called to the attention of later 
reviewers compels the conclusion, to which reasonable minds 
could not differ, that the result would have been manifestly 
different but for the error.  Thus, even where the premise of 
error is accepted, if it is not absolutely clear that a 
different result would have ensued, the error complained of 
cannot be, ipso facto, clear and unmistakable.  Fugo v. 
Brown, 6 Vet. App. 40, 43-44 (1993) citing Russell, 3 Vet. 
App. at 313.

A finding of CUE "must be based on the record and the law 
that existed at the time of the prior . . . decision."  
Russell v. Derwinski, 3 Vet. App. 310, 313-14 (1992).  
Subsequently developed evidence may not be considered in 
determining whether error existed in the prior decision.  
Porter v. Brown, 5 Vet. App. 233, 235-36 (1993).  The mere 
misinterpretation of facts does not constitute clear and 
unmistakable error.  Thompson v. Derwinski, 1 Vet. App. 251, 
253 (1991).

Moreover, the error must be one which would have manifestly 
changed the outcome at the time that it was made.  Kinnaman 
v. Derwinski, 4 Vet. App. 20, 26 (1993).

Allegations that previous adjudications improperly weighed 
and evaluated the evidence can never rise to the stringent 
definition of clear and unmistakable error. Similarly, broad 
brush allegations of "failure to follow the regulations" or 
"failure to give due process," or any other general, 
nonspecific claim of error cannot constitute a valid claim of 
clear and unmistakable error.  Fugo.

The veteran argues that the RO's failure to obtain Social 
Security Administration records was a clear violation of the 
VA duty to assist.  In Hayre v. West, 188 F.3d 1327 (Fed. 
Cir. 1999), the United States Court of Appeal for the Federal 
Circuit (Federal Circuit) held that VA failure to obtain a 
claimant's service medical records was a grave procedural 
"error."  In Tetro v. Gober, 14 Vet. App. 100 (2000), the 
Court applied Hayre to Social Security Administration 
records., and held that VA's failure to secure those records 
was not a grave procedural error as to warrant tolling of the 
finality of a decision.  Moreover, in Cook v. Principi, 318 
F.3d 1334 (Fed. Cir. 2002) (en banc), cert. denied, ___ U.S. 
___, 123 S.Ct. 2574 (2003), the Federal Circuit held that a 
breach of a duty to assist cannot constitute CUE and that 
"grave procedural error" does not render a decision of VA 
non-final.  The Cook decision overruled Hayre to the extent 
that Hayre established "grave procedural error" as a basis 
for rendering a prior final VA decision non-final.

In addition, and more to the point, both the Federal Circuit 
and the Court have held that a breach of the duty to assist 
cannot form a basis for a claim of CUE.  Cook; Cafrey v. 
Brown, 6 Vet. App. 377, 382 (1994) ("VA's breach of the duty 
to assist cannot form a basis for a claim of CUE because such 
a breach creates only an incomplete rather than an incorrect 
record.")

On consideration of the evidence of record at the time of the 
September 1993, August 1995, and February 1996 rating 
decisions and the prevailing legal authority at those times, 
it is apparent that these rating decisions were reasonably 
supported by the evidence of record, were within the bounds 
of sound rating judgment and discretion and were not 
undebatably incorrect.

These decisions did not contain any error of fact or law 
that, when called to the attention of later reviewers, 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error.  Hence, those rating decisions do not 
provide a basis for granting service connection for PTSD. 


ORDER


Entitlement to an effective date earlier than April 20, 1999 
for TDIU is denied.


	                        
____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



